DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16-20, 22-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Parnes et al. (US 2018/0317344).
Regarding claim 1, 16 and 22, Parnes discloses apparatus for treating a patient, comprising: a vacuum chamber (fig.2 and fig.6; cooling zone 104/604) having a cooling wall (fig.2; cooling interface 106) designed to be placed in thermal contact tissues of the patient for which cooling is desired for treatment; a water sprayer designed to spray water against the cooling wall of the vacuum chamber (fig.2; 126, see also [0067]; and a vacuum pump and control designed to maintain vacuum below 0.02 atm [0052], in the vacuum chamber, the maintained vacuum being below ambient pressure and sufficient to cause accelerated evaporation of the water and cooling to a temperature desired for cooling of tissues of the patient [0012].
Regarding claim 17, Parnes discloses wherein the vacuum chamber is formed as a vacuum bell sealed against flesh of the patient [0054].
Regarding claim 18, Parnes discloses wherein the vacuum chamber is formed as an enclosed volume having a cooling wall at one side, and the cooling wall is placed in physical contact with the tissues of the patient (fig.fig.2).
Regarding claim 19, Parnes discloses wherein the platen is coated with a non-metallic nonstick release material designed to prevent adhesion and resultant tissue damage resulting from freezing of the tissue to be cooled or water between the tissue and the platen [0062].
Regarding claim 20, wherein: the tissue to be cooled is adipose tissue of a patient (fig.5A-C).
Regarding claim 23, Parnes discloses wherein the vacuum chamber is formed as a vacuum bell sealed to a flat thermally conductive platen (fig.6 sealing element 612), the platen designed to be placed in thermal contact with the tissue, object, or space (fig.6, see also [0062]).
Regarding claim 24, Parnes discloses wherein: the vacuum chamber includes one or more thermal sensors (fig.2; temperature sensor 114); and the maintaining of vacuum is controlled by a computer designed to obtain thermal data from the one or more thermal sensors, and to control one or more of water flow rate, vacuum pressure, and electrolyte solution, to control for a desired temperature and/or rate of cooling, and/or to correct for various confounders in thermal flow into the vacuum chamber (fig.2, see also [0026], [0039] see also [0063]).
Regarding claim 25, Parnes discloses wherein: the space to be cooled is an enclosed space to be cooled to refrigeration or freezing temperatures [0052].
Regarding claim 26, Parnes discloses wherein: the space to be cooled is a room to be cooled to air conditioning temperatures [0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parnes et al. (US 2018/0317344) in view Allison et al. (US 2014/0276539).
Regarding claim 21, Parnes does not disclose the cooling of the tissue is designed to reduce pain, and the cooling of the tissue is designed to lighten skin and/or to reduce hypopigmentation.
Allison teaches a cryogenic device that is configured to create a cooling zone about the infrapatellar branch, thereby eliminating or reducing severity of pain [0007] and reduce the occurrence of erosion, crusting, dimpling, hyperpigmentation, and hypopigmentation [0128]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method/device of Parnes to include the cooling tissue that is designed to reduce pain, lighten skin and/or to reduce hypopigmentation as taught by Allison for the purpose of versatility. 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 07/15/2022, with respect to method claims 2-15 have been fully considered and are persuasive. The rejection of the method claim has been withdrawn. 
Applicant's arguments filed on 07/15/2022 have been fully considered but they are not persuasive. The Applicant argued by saying Action fails to appreciate several important differences and advantages of water as a coolant, fundamentally different than hydrocarbon coolants as described in Parnes '344. However, the apparatus claim does not require the water.  The structures needed in all the independent claim are vacuum chamber, sprayer, vacuum pump and control. The water has not been positively recited in the claim. The examiner admits that Parnes does not specifically teach for the coolant to be water. However, Parnes teaches that it should be understood that the invention is not limited to any specific coolant [0052]. The examiner failed to find that the coolants in Parnes being Hydrocarbon as stated by the Applicant (see Remarks).  The examiner suggests for the Applicant to positively recites the coolant being water in claim in order to overcome the current rejection. 
The Applicant further argued saying that the restricting device is not designed to spray water. That is not persuasive argument. The fact that the claim recites “designed to” does not add any structural limitation. Parnes teaches that “flow restricting device comprising: a hollow body configured to allow a flow of liquid through an inner cavity thereof between an inlet and an outlet of the body, said hollow body having predetermined shape and geometry of the inner cavity thereof through which the liquid flows, and an arrangement of at least two fins projecting from an inner surface of the body for affecting the flow of the liquid and obtaining a turbulent flow thereof in the interior of the body, said predetermined shape and geometry of the inner cavity and said arrangement of the at least two fins being selected to provide a desired level of turbulence and a desired flow rate profile.” The restricting device is structurally capable of spraying any liquid including water. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. 
Allowable Subject Matter
Claim 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner failed to find prior art, neither alone, nor in combination, that discloses a method of treating a patient, comprising the steps of: providing a vacuum chamber in thermal contact with tissues of the patient for which cooling is desired for treatment; spraying water from a mister into the vacuum chamber or against a cooling wall of the vacuum chamber; maintaining vacuum below 0.02 atm, in the vacuum chamber, sufficient to cause accelerated evaporation of the water and cooling to a temperature desired for cooling of tissues of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794